UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED ST A TES OF AMERICA,

            -against-                                               ORDER

LUIS VASQUEZ-EUSEBIO,                                         19 Cr. 868 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the Curcio hearing in this matter currently scheduled

for January 7, 2020 is adjourned to January 16, 2020 at 2:30 p.m.

Dated: New York, New York
       January 2, 2020
                                           SO ORDERED.



                                           Paul G. Gardephe
                                           United States District Judge
